Title: To Alexander Hamilton from James McHenry, 12 January 1801
From: McHenry, James
To: Hamilton, Alexander



Baltimore 12 Jany 1801.
My dear Sir,

I received your letter of the 4th inst on Saturday last.
After giving as much consideration as I could to the subject of the election of a President, which I perceived from conversation with some of the members of Congress who were here at christmas was likely to assume a serious form, it appeared to me that the proper line for the federal party to pursue in the case, was, to acquiesce with a good grace in the election of Mr Jefferson, or if they made any new demonstrations of opposition, to use it only to draw from Mr Jefferson declarations and assurances that he would support existing systems and the policy of the Washington administration as it respected foreign powers. I wrote to some of my friends in Congress, at length, accordingly, and am extremely happy to find my opinions corroborated by yours. I went into some reasoning upon the possible and probable consequences of a different course particularly of any serious attempt to create Burr President of whose character we do not think differently.
Yours truely & affly

J McH
Alex Hamilton Es
I have had no answer to my letters from the City. I would write you more fully but for the pain exerted by the motion in my left hand the wrist of which has been dislocated a few days ago.

